DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of claims 1-5 is the inclusion of a method for diffusion weighted magnetic resonance imaging, comprising: 
generating by a gradient coil of a magnetic resonance imaging scanner a time-dependent magnetic field gradient G(t) = [Gx(t)Gy(t)Gz(t)]T, wherein the gradient G is asymmetric in time with respect to a refocusing pulse and wherein the gradient G is such that A =                         
                            
                                
                                    ∫
                                    
                                        0
                                    
                                    
                                        T
                                        E
                                    
                                
                                
                                    h
                                    
                                        
                                            t
                                        
                                    
                                    G
                                     
                                    
                                        
                                            t
                                        
                                    
                                    G
                                    
                                        
                                            t
                                        
                                    
                                    I 
                                     
                                    dt
                                     
                                
                            
                        
                     is zero, where TE is an echo time and h(t) is a function of time which is positive during an interval prior to the refocusing pulse and negative during a time interval after the refocusing pulse.		
This in combination with the rest of the limitations of the claims is found in all of claims 1-5, but not disclosed nor suggested by the prior art of record.
The primary reason for allowance of claims 6-10 is the inclusion of a method for diffusion weighted magnetic resonance imaging comprising:
generating by a gradient coil of a magnetic resonance imaging scanner a time-dependent magnetic field gradient G(t) = [Gx(t)Gy(t)Gz(t)]T, wherein the gradient G is asymmetric in time with respect to a refocusing pulse and wherein the gradient G is such that an attenuation factor AFр =                         
                            
                                
                                    exp
                                
                                ⁡
                                
                                    -
                                    
                                        
                                            
                                                
                                                    t
                                                
                                                
                                                    T
                                                    2
                                                    *
                                                
                                            
                                        
                                    
                                
                            
                        
                    ) due to T2*  relaxation is one, where t is an echo displacement time according to                         
                            t
                            =
                            
                                
                                    k
                                    р
                                
                                
                                    
                                        
                                            Δ
                                            k
                                        
                                        
                                            Δ
                                            t
                                        
                                    
                                
                            
                        
                     , kр  = k ∙nр where k is a residual gradient moment and nр  defines a phase encoding direction, 
where Δk is a distance between two acquired k-space lines given by Δk =n/FOV, where n is a parallel imaging factor and FOV is a field of view, and where Δt is a time between acquisitions of a central echo of two consecutive k-space lines.  
This in combination with the rest of the limitations of the claims is found in all of claims 6-10, but not disclosed nor suggested by the prior art of record.
The primary reason for allowance of claims 11-14 is the inclusion of a method for diffusion weighted magnetic resonance imaging comprising:
generating by a gradient coil of a magnetic resonance imaging scanner a time-dependent magnetic field gradient G(t) = [Gx(t)Gy(t)Gz(t)]T, wherein the gradient G is asymmetric in time with respect to a refocusing pulse and wherein the gradient G is such that an attenuation factor m = (Tr[AA])1/2 is smaller than a threshold value,  
where A =                         
                            
                                
                                    ∫
                                    
                                        р1
                                    
                                    
                                
                                
                                    
                                        
                                            G
                                            
                                                
                                                    t
                                                
                                            
                                            G
                                            (
                                            t
                                            )
                                        
                                        
                                            T
                                        
                                    
                                
                            
                            d
                            t
                        
                     -                         
                            
                                
                                    ∫
                                    
                                        р
                                        2
                                    
                                    
                                
                                
                                    
                                        
                                            G
                                            
                                                
                                                    t
                                                
                                            
                                            G
                                            (
                                            t
                                            )
                                        
                                        
                                            T
                                        
                                    
                                
                            
                            d
                            t
                        
                     where P1 and P2 represent time intervals prior to and subsequent to the refocusing pulse.  
This in combination with the rest of the limitations of the claims is found in all of claims 11-14, but not disclosed nor suggested by the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S LEE whose telephone number is (571)272-2137. The examiner can normally be reached M-F, 10 am - 7 pm, 2nd Mondays off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN S LEE/Primary Examiner, Art Unit 2852